Citation Nr: 1132636	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-36 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board notes that, while the Veteran filed his claim with the RO in Nashville, Tennessee, the rating decision was issued by the San Juan, Puerto Rico RO.  Thereafter, the Veteran was sent a November 2007 statement of the case by the RO in Nashville, Tennessee.


FINDING OF FACT

The evidence demonstrates that it is likely that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3,309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran contends that he currently suffers from hypertension as secondary to his service-connected diabetes mellitus.

Due to the favorable decision in the case below, a discussion for a grant of service connection on a direct basis is not necessary.  38 C.F.R. § 3.303.

The Veteran's private treatment records show that the he is/was being treated for hypertension.  A February 2007 letter from the Veteran's private doctor noted that the Veteran suffered from diabetes mellitus and hypertension, all of which arose at the same time, around 1997.  

The Veteran was afforded a VA examination in April 2008 for his diabetes mellitus.  The examiner noted that the Veteran was being treated for hypertension, which was diagnosed in 1996.  After examining the Veteran, the examiner noted hypertension as a disorder possibly related to the Veteran's diabetes.   Additionally, the examiner noted that hypertension was not a complication of diabetes.  However, the examiner also stated that the Veteran's hypertension was worsened or increased by his diabetes.  Furthermore, the examiner stated that medical literature supports diabetes mellitus as having a significant impact on controlling hypertension, also known as making it more difficult to control. 

A September 2008 addendum opinion to the April 2008 VA examination was obtained.  The examiner noted that the report obtained follow-up comments relating to the April 2008 examination, stating that the Veteran's hypertension was not secondary to a service connected condition, diabetes mellitus.  The examiner stated that although there was a high correlation between diabetes and the development of hypertension, there would have to be evidence that the diabetes was more likely than not the cause of his hypertension.  Additionally, the examiner concluded that it was his opinion that the Veteran's hypertension was not caused by his diabetes.  Furthermore, the examiner noted that diabetes can cause dislipidema and cause lipids to collect in vessel endothelium walls decreasing vessel compliance and adding to hypertension.  The examiner noted that the Veteran's lipid profile was normal, so hypertension was not linked to his diabetes.  Additionally, the examiner noted that diabetes can affect kidney function leading to hypertension.    The examiner added that the Veteran's kidney function bun/creat was normal, therefore, not contributing to his hypertension.  The examiner stated that in conclusion, his medical opinion was that the Veteran developed essential hypertension, which is the most common type and due to multifactoral causes.  Additionally, the examiner noted that in this case, it was more likely than not that the Veteran's hypertension was due to obesity, poor physical conditioning, as well as increased sodium and caffeine intake.  The examiner concluded that the Veteran's hypertension was 90 percent caused by multifactoral factors and the degree of aggravation from diabetes was a 10 percent contributing factor.  

In light of the evidence, the Veteran is entitled to service connection for hypertension as secondary to his service-connected diabetes mellitus.  The Veteran's private physician and the April 2008 VA examiner diagnosed the Veteran with hypertension.  Additionally, the April 2008 VA examiner's noted that the Veteran's hypertension was worsened or increased by his diabetes.  Furthermore, the examiner stated that medical literature supports diabetes mellitus as having a significant impact on controlling hypertension.  Moreover, while the September 2008 addendum opinion stated that the Veteran developed essential hypertension due to mulifactoral causes, such as obesity, poor physical conditioning, and  increased sodium and caffeine intake, he also stated that the degree of aggravation from diabetes was a 10 percent contributing factor to the Veteran's hypertension.  The Board notes that it does not have to be found that the Veteran's hypertension was caused by his diabetes.  As previously stated, service connection can be granted where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

Upon review of the evidence of record, the Board finds that the evidence of record is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for hypertension, as secondary to the Veteran's service-connected diabetes mellitus.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II, is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


